Title: To George Washington from Lieutenant Colonel Samuel Smith, 26 October 1777
From: Smith, Samuel
To: Washington, George



Sir
Fort Mifflin [Pa.] 26 Octr 1777

I recd your Excellys Order to remain in the Garrison & Shall obey it, when I wrote I expected there would not have been that Occasion for my being here which I now See there will, Baron d’Arendts ill State of Health will oblige him to retire to Red Bank for three or four days perhaps more, whether Coll Green or I are to Command I know not, I presume I am to have the Command untill an express Order from your Excelly to the Contrary, even Should he be an Elder Officer, for if an Elder Officer (for Instance Coll Green of Red Bank) was to throw in his Regt to our Assistance, would not d’Arendt Command. I believe so, if he would, then I certainly after him have the Command by your Excellys Order. Coll Green Says his Commission will be dated the 23d Decr last, mine ought & I expect will be dated the 10th as all the Officers from Maryland have their Commissions from that Date, ’tis true the Commissioners first appointed me Major, the Lieut. Collo. who they had appointed, did not Serve, the Assembly dissapprov’d of many of their Appointments, alter’d Some among the Rest made me a Lieut. Coll, these are my Reasons for thinking that my Commission will bear

that date, if your Excelly thinks them good Coll Green will be Satisfied to Serve under me.
A Reinforcement of 100 or 200 Men would not be too much to resist a Spirited Attack of 2000 Men, with 100 Infantry & 20 or 30 good Artillery we might do, Our Artillery are & will be very ill Serv’d. the few Artillery of Militia are Constantly taring to be discharg’d, their Times will be out in Ten or 15 days I am Clearly of Opinion if we had a Commodore who would do his Duty, it would be impossible for the Enemy ever to get Possession of this fort, without we are properly guarded the Enemy may be with us before we can form. the Channell which they are to Cross is So narrow, in the Night they may bring their Boats & Embark opposite to us without our Seeing them. the Baron has just recd an Answer to a Request he made for the Galleys, to be Sent early & begging that 6 might be Sent, three To guard above Reed House who would rake all that part of the Island, and three between Hog Island & the Battery, with this Guard (if they would do their duty) ⟨a⟩ll Sir Williams Army could not take the fort, his Answer the Baron inclosed you, The Enemy are very busy making Some work near the ferry Wharf opposite to our Wharf, for what I cannot Conceive, unless ’tis to cover their landing, or to fortify the Island against our Attack & by that Means to keep open their Communication by Tinnicum, they have all this day been Carrying fascines in Waggons, & in the Evening Earth to fill up the Breaches in the Causeway.
Fifty Blankets as many pr of Shoes, 4 Coats, 1 Vest, 4 pr Pants & two Great Coats (all farmers) were all I recd this day for my poor ragged fellows, now chiefly without Breeches, who are oblig’d to turn out before day, & perhaps may Soon be oblig’d to be So all Night, the last reinforcement are equally unfurnish’d. the Garrison ought to be well-Cloth’d or we destroy their Constitutions. I Hope your Excelly will give Order. My Officers & Men think they ought to be reliev’d but could they be Cloth’d I could make them Content. I Have the Honor to be your Excellys Most Obedt Servt

Sam Smith

